Citation Nr: 1424695	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-26 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability other than service-connected lumbar strain, to include degenerative disc disease and associated sciatica.

2.  Entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2005 (spine) and February 2008 (cancer) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2012, the Veteran submitted a VA Form 9, substantive appeal, of his lumbar service connection claim.  He requested a Board hearing at his local RO.  In February 2013, a report of telephone contact showed that the Veteran's attorney was withdrawing his scheduled hearing regarding his increased rating lumbar strain claim.  However, in March 2013, the Veteran's attorney submitted a written "Brief in Lieu of Hearing" in which she noted that the February 2013 hearing withdrawal was associated with his service connection lumbar spine claim.  She noted that the March 2013 Brief was to be accepted in lieu of a Board hearing.  There is no indication that the Veteran's attorney withdrew his hearing request without his consent.  As such, the Board considered the September 2012 Board hearing request withdrawn as the Veteran's attorney has provided a March 2013 written withdrawal.  See 38 C.F.R. § 20.702(e).

The issue(s) of entitlement to service connection for lower extremity radiculopathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service connected for lumbar strain.

2.  The most probative medical evidence of record shows that the Veteran's lumbar spine disabilities, other than his service-connected lumbar strain, are not related or caused by his in-service injury or military service.

3.  The Veteran did not have service in the Republic of Vietnam.

4.  The Veteran's duties at Fort Hood, Texas and the Aberdeen Proving Grounds did not result in exposure to herbicides.

5.  The evidence of record does not show that the Veteran has prostate cancer as a result of his military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine disabilities/sciatica have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  Prostate cancer was not incurred as a result of the Veteran's service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in December 2004, July 2007, and October 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The record contains non-VA medical records provided by the Veteran. 

The record indicates that the Veteran is in receipt of Security Disability benefits with the Social Security Administration (SSA).  SSA records normally are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one at issue or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  In this instance, although the record contains a 1997 request from SSA for VA records, the Veteran never made any statements indicating that his SSA claims file contained records not currently found in the claims file pertaining to his claims.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  Given the age of the SSA claim and that the Veteran and his attorney have not indicated that he has any outstanding available records (the record does note that he records prior to 1976 were destroyed with the retirement of his treating physician), the Board finds that going forward in adjudicating the claim is appropriate.

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained, for his prostate cancer claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifest during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

The Veteran's service treatment reports do not show any relevant complaints, treatment, or findings, providing evidence against the claim, and there is nothing to show that a malignant tumor was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  His claim for service connection is based on the theory of exposure to Agent Orange during service, and the Board has determined that such exposure is not shown.  Here, the Veteran's service records do not include an indication of symptoms, research has demonstrated that he was not exposed to tactical herbicides in service, and he has not expressed recurrent symptoms since service.  Therefore, the second McLendon criterion is not satisfied. 

With regard to the third McLendon criterion, the earliest medical evidence of prostate cancer is dated no earlier than 2007, which is about 44 years after separation from service, and there is no competent evidence to show that prostate cancer is related to service. 

Therefore, an examination and an etiological opinion need not be obtained for the Veteran's prostate cancer claim.  McLendon; see also 38 C.F.R. § 3.159(c)(4) ; Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

VA examinations and etiological opinions, including a Veteran's Health Administration (VHA) opinion, have been secured regarding the Veteran's complicated lumbar spine service connection claim.  Additionally, the Veteran has provided etiological opinion from a private treatment provider regarding his lumbar spine claim.  The VA examinations included interview with the Veteran, physical examination, and opinions supported with rationales.

No further notice or assistance to the Veteran is required to fulfill VA's duties to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227   (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Lumbar Spine

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498   (1995).

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  see Savage v. Gober, 10 Vet. App. 488. at 495-96 (1997); see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337   (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  For this purpose, a chronic disease is one listed under 38 C.F.R. § 3.309(a), and the term "continuity of symptomatology" as an alternative method of demonstrating service connection applies only to these "chronic diseases."  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is currently service connected for lumbar strain.  The Veteran is now seeking entitlement to service connection for degenerative disc disease of the lumbar spine with associated sciatica (sciatic nerve disability).  He argued that all of his lumbar spine disorders are a result of a motor vehicle accident in service.  He additionally argued that a 1994 work accident, which further injured his lumbar spine, occurred because his lumbar spine was pre-disposed for additional injury due to the 1962 in-service injury.

The Veteran's service treatment records reveal that he was involved in an accident on August 20, 1962, where a 2 1/2 ton truck overturned.  On August 21, 1962, he reported improved symptoms of muscle strain on lateral motion.  He was placed on light duty for two days.  There are no additional in-service treatment records regarding his back pain, or other symptoms.  There are additional treatment records for other ailments (mostly skin conditions).  On his September 1963 separation examination, the Veteran denied a history of musculoskeletal symptoms and did not report ongoing back pain.  The clinical evaluation of his spine was "normal."

The Veteran initially claimed entitlement to service connection for a lumbar spine disability in August 1990, but was denied in October 1990 due to a lack of evidence of treatment for any disability between discharge from service and 1990.  He reported he had a back injury as a result of a rollover accident in service.  He indicated he was treated by a physician in 1964, but he did not respond to a development letter prior to the October 1990 denial.  In January 1996, he filed to reopen a claim for a back injury, and provided medial releases.  In a February 1996 statement, the Veteran reported that after his initial injury, he was seen for his injury a "number of times" at the infirmary at Fort Hood.  A response from Delnorte Medical Clinic noted that the facility no longer had records for the Veteran as of April 1996.  A March 1996 letter noted that the physician who the Veteran reported treated him for back pain retired in 1976 and that all records had been destroyed.  Service connection for lumbar strain was subsequently awarded in a July 2005 RO decision.

Post-service treatment records reveal that the Veteran sought treatment for painful hips in August 1990.  He denied a history of trauma and he denied radicular symptoms.  He was assessed with probable early degenerative joint disease of the hips and obesity.  In August 1993, he sought treatment for his hips, which had been painful for a "long time."  Also in August 1993, he noted a fatigue feeling in his low back and buttocks, insidious over months with no specific injury.  He denied radicular symptoms.  His history included more than 20 years of work in construction ("concrete, etc."), and he noted that he was "very active" and worked 8 to 10 hour work days.  X-rays from September 1993 revealed mild degenerative arthritic changes of the spine with small osteophytes and a marginated sclerotic density in the L4 vertebral body.  He also had mild osteoarthritis of the hips.  An October 1993 bone scan was normal.

On July 13, 1994, the Veteran was carrying a 90 lbs. jackhammer when he tripped on a hose and fell back onto an air compressor.  He then quickly stood up, and bent over to pick up the jackhammer, when he felt an increase in lumbar spine pain.  X-rays revealed "minimal hypertrophic spurring at multiple levels," with no fracture or dislocation.

In August 1994, the Veteran's symptoms of low back pain, buttock pain, and bilateral radicular symptoms had not improved.  In September 1994, the Veteran was noted to have right sided pelvis pain following his July 1994 injury.  The August 1994 MRI "suggested a small hemangioma involving the L4 vertebral body, which may be an incidental finding."  A bone scan revealed mild increased activity in the right sacroiliac joint region "which could correspond with a history of previous trauma and pain on the right side of the pelvis."

In September 1994, the Veteran reported that following the July 1994 injury, he woke up the following day with some numbness in his legs, more so on the right side.  He stopped working on the day of the injury.  He reported that he had "no similar symptoms in the past." 

A November 1994 medical report noted that het Veteran denied a "history of back pain prior to" the July 1994 accident.  An MRI scan did not show evidence of a disc herniation, and the changes in the L4 vertebral body were consistent with either hemangioma or focal fatty changes.  The private physician noted that radicular complaints without obvious disc herniation raised the concern of possible chemical irritation of the nerve roots.  He noted that a discography would allow for this diagnosis, and that given the Veteran's "age and history of physical labor" multiple levels of disc degeneration would likely be found.

In June 1996, the Veteran reported that "the evidence shows" that his back condition began in service."  Attached was a March 1996 treatment record which noted "chronic low back pain, discogenic at multi-levels."  He was noted to have lumbar strain with an unstable low back and degenerative disc disease and migrating disc phenomenon.  He was noted to be able to return to work because "often physical therapy, work conditioning and weight loss would expect [the Veteran] to be able to work."  It was noted that there may be "an element of exaggeration" regarding the Veteran's complaints of pain, but that the physician felt that there would not be continued improvement due to the Veteran's age and fixed symptomatology.   

In March 1997, the Veteran testified at a formal RO hearing that he did continue to experience back pain following his 1962 injury.  He stated he started working construction right after his discharge from service and that he did not have any work restrictions because of his back, because once it is in "your records that you have a bad back, you were just washed out."  When asked if he saw any doctors after discharge when he was working construction, he replied that he did not, and that he "more or less kept that to myself."  He explained that he had learned to live with the pain after his 1962 injury, and that he figured out how to work differently to compensate, and what positions would and wouldn't aggravate his back.  He denied using any back braces while working construction.  When asked if he say a doctor of the period of years after service, he stated he only saw one doctor, and that the records were not available.  He was asked if he had any treatment for his back prior to 1996, and he noted that he has been seeing physician's for his back "since 1994, which [he] injured [his] back and that was the end of it.".

In August 2004, private physician D.W.R. noted the Veteran was in a rollover accident in service and now currently suffers from back pain and spasms related to degenerative disc disease.  Dr. D.W.R. found that x-rays and physical examination were consistent with complaints of sequelae from the in-service accident.  He was having "physical therapy to help cope with the pain."

A December 2004 VA treatment record noted the Veteran had chronic recurrent low back pain.  The Veteran reported he was in a rollover accident in service, and that he was "young then and seem to have recovered.  But it grew to be a problem with passing years."  The physician noted that, "historically, the rollover accident in service may have been the inciting event that exacerbated over the years."

In January 2005, the Veteran was afforded a VA spine examination.  The examiner opined that the Veteran should be service-connected for chronic lumbar strain, but felt that the "nature of the Veteran's employment post-military, as well as his industrial accident in 1994, were the primary reasons the Veteran had degenerative joint disease and discogenic-like pain in the lumbar spine.  Overall, 20 percent of the Veteran's current problems are at least as likely as not due to his service-related rollover accident, with acute lumbar strain and 80 percent of the Veteran's current problems are due to his employment and industrial injury."

A September 2005 addendum noted that prior back injuries make an individual more prone to reinjury of the back in the future; however, based on the description of the Veteran's second injury due to tripping and falling, and the "nature and mechanism of injury falling onto an air compressor is a separate and unrelated problem."  Thus, the examiner opined that the intercurrent injury was completely separate from the in-service lumbar strain.

In April 2006, Dr. D.W.R. provided a letter in support of the Veteran's claim.  He noted that the Veteran injured his back in service, and, years later, reinjured his back in an industrial accident.  Dr. D.W.R. argued that "ones the back has previously been injured, it is more susceptible to future injury which has occurred in [the Veteran's] case."

An August 2011 VA spine examination noted the Veteran's lumbar spine strain resulted in decreased mobility, lack of stamina, weakness or fatigue and pain.  IN February 2012, a VA examiner opined that the Veteran's current lumbar spine disabilities are less likely than not caused by his in-service injury.  The examiner noted the Veteran recovered after two weeks of light duty in service and denied back pain upon separation.  He was then able to work construction for 30 years.  He suffered an industrial accident in 1994, where he stated he had no prior symptoms and after which he never returned to employment.  She noted that he had an MRI which was normal, minimally abnormal x-rays, and EMG studies which showed old injury without current radiculopathy.  He had normal neurological examination two months prior, but showed marked Waddell's signs during the February 2012 evaluation.  The examiner also noted some cervical degenerative changes.

A February 2012 x-ray was noted to show mild to moderate degenerative changes at C6-7 and mild disk space narrowing at C7-T1, with mild spurring at C4-5 and C5-6.

A February 2013 private orthopedic examination included musculoskeletal tests.  One test revealed that the Veteran experienced increased pain in his low back when his sciatic nerve was stretched.  Another positive test suggested "sciatica from lumbosacral or sacroiliac lesions, subluxation syndrome, disc lesions, spondylolisthesis, adhesions or interventricular foraminal occlusion."  He had weakness in his left and right S1 dermatomes.  

As the record contained conflicting medical opinions, in January 2014, the Board referred the case to the Veteran's Health Administration for a VHA opinion.  In February 2014, the Chief of Orthopedic Surgery reviewed the claims file and provided opinions regarding the Veteran's spine disabilities.  The VA Chief noted that when the Veteran was injured in service in August 1962, he had "muscle strain on lateral movement," and that he was only put on light duty for two days following the accident.  Following the initial treatment, there were no additional service treatment records for complaints of or treatment for spine symptoms.  The VA Chief noted that pain over the "D10" was referring to the thoracic 10 vertebra.  The Veteran separated from service without spine complaint and worked construction for 20 years, with "very active" work days.  Radiographic report from 1993 reveled mild degenerative arthritic changes in the spine.  He had no radicular symptom.  "There are, starting in 1994, some 31 years after discharge from active duty, multiple reports of injury/treatment/VA evaluations, radiographic reports that demonstrate the beginning and progression of lumbar spine 'degenerative' disease."  The VA Chief noted that Dr. D.W.R. stated, "without any justification, that the current problems (2004) were consistent with complaints of sequelae from the in-service accident."  

After a review of the record, the VA Chief opined that "it is not likely that the current spinal condition is due to his service 1962 injury."  The VA Chief explained that the 1962 injury was "VERY minor, resulting in 2 DAYS of light duty, then no restriction until discharge from active duty."  Additionally, the Veteran denied symptoms upon discharge in 1963.  The VA Chief found that the 1993 radiographs and bone scan did not provide any information that would link the 1962 injury to 1993.  "In fact, the injury reported in 1962 occurred in the THORACIC spine, at T10, not the lumbar spine."  The VA Chief noted that no evidence showed that a lumbar sprain caused or permanently aggravated other non-service lumbar spine disorders and/or any neurological manifestations in the lower extremities.  Contrary to Dr. D.W.R. and the VA physician's statements regarding the 1962 injury causing the Veteran's spine to be more prone to additional injury, the VA Chief noted that there was no scientific evidence to support this contention.  He noted that "minor injuries heal usually without any long term sequelae, and there was no "historical link" demonstrated in the provided records that would allow for another conclusion to be developed.  The VA Chief concluded that a connection between the Veteran's current lumbar spine disabilities and neurological symptoms and service cannot be established, and is not supported by the available records. 

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board finds the Veteran's statements regarding his current symptoms to be credible.  He has complained of back pain and leg weakness since the 1990s.  The Board notes that the Veteran testified that his back pain in service conintued from the 1962 injury and throughout his working years after service, but that he did not seek treatment because he wanted to keep working.  He indicated that he "self-treated," but he denied seeking medical help and denied the use of back braces.  He then indicated he sought treatment once, but that the doctor had retired in 1976 and the records were no longer available.  Conversely, the Veteran reported during his 1963 discharge examination that he did not have recurrent back pain.  And he reported in 1994 that he did not have back symptoms prior to his 1994 industrial injury.  Given the conflicts in his reports, the Board does not find the Veteran's statements of on-going back pain from 1962 to the present to be credible.  Thus, although arthritis is a chronic condition for which continuity of symptomatology may be used as an alternative method of establishing a nexus between service and the present condition, in this case, the Board finds the Veteran's statement regarding the continuation of his symptoms from service to not be credible.  

The Veteran was not diagnosed with arthritis to a compensable degree within one year of discharge from service; presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.

The evidence of record does show that the Veteran suffered an in-service injury to this thoracic spine, and that he currently has lumbar spine disabilities with associated sciatica.  The claims file also contains conflicting medical nexus opinions.  The Board finds that the opinions of the VA examiners and VHA Chief are more probative than the opinion of Dr. D.W.R. and the VA physician.

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  The Court indicated that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id.   

Here, the Board recognizes that the opinions expressed by the VA examiners, VHA Chief, and Dr. D.W.R. include fully articulated opinions and provided some reasoning for the conclusions drawn.  Regarding Dr. D.W.R.'s opinions, the Board notes that the August 2004 opinion that the Veteran's current degenerative disc disease is related to his in-service injury is supported by a rationale that the "x-rays and physical exam is consistent with sequelae from this accident."  His opinion does not consider the 1994 industrial accident or the changes in his x-rays between 1993 and 1994.  In fact, it is unclear from the opinion of Dr. D.W.R. even knew that the Veteran was involved in an intervening injury to the spine.  In the April 2006 opinion, Dr. D.W.R. noted that the Veteran had degenerative disc disease and that he suffered two back injuries, one in service and one several years later.  Dr. D.W.R. opined that "once the back has previously been injured, it is more susceptible to future injury...once the back has been injured first time, it makes a more prone re-injury."  Although Dr. D.W.R. indicated that this is what happened with the Veteran, he does not address the specifics of the two injuries to provide information on why he made this conclusion.  Similarly, after the Veteran noted he had a back injury as a young man, and thought he recovered, but then he had a second injury, a VA physician noted that it was possible the first injury made the Veteran more susceptible to a second injury.

Conversely, the VA examiners and VHA Chief have noted the Veteran's in-service injury was minor, and was an injury to a different part of his spine.  Although the Court in Nieves found that it is sound reasoning and not a full review of the record that makes an opinion more probative than another, in this case, a full review of the record allowed the VA examiners and VHA Chief to know the pertinent facts of the case.  As noted above, the Veteran reported to treatment care providers that he had ongoing symptoms of back pain from his initial injury, but that contemporaneous records showed that he denied back pain and other symptoms.  The VHA Chief noted that the Veteran's in-service injury was minor and involved his thoracic spine.  He also opined that the Veteran recovered from this injury because he had only two days of light duty before he was able to continue his service without symptoms or complaints.  The VA examiners and VHA Chief also noted that the Veteran was able to work in construction for nearly 30 years after the initial injury without seeking treatment, or having complaints of back pain.  The Veteran testified that he did not wear a back brace during this "very active" construction employment.  Based on the resolution of the minor in-service injury, the location of the in-service injury in the thoracic spine, the intervening slip and fall (onto an air compressor) industrial injury, and the Veteran's history of a lack of treatment prior to 1993, the VA examiners and VHA Chief opined that it was less likely than not that the Veteran's current spine disabilities (other than his service-connected lumbar spine disability) were due to his service or in-service injury.

The Veteran, Dr. D.W.R. and the VA physician noted that the Veteran's first injury made him more prone to re-injury, and that therefore, his second injury and the resulting spine disabilities, are related to his service.  The VA examiners and VHA Chief noted that the Veteran's intervening injury occurred as a result of a slip and fall onto a piece of heavy equipment.  This injury would have happened with or without a prior injury.  And, again, the Veteran's in-service injury was to his T10, but his subsequent diagnoses addressed his lumbar spine and sciatica.  The Veteran also currently has cervical spine degenerative disc disease and mild bilateral hip degenerative joint disease.  The VA examiners and VHA Chief have argued that the Veteran's 30+ history of working in construction, his age, his weight, and his 1994 injury are the causes of his current spine disorders.  This includes the notation of mild degenerative changes in 1993, prior to his 1994 injury.  As noted above, he had mild degenerative changes of his lumbar spine and bilateral hips in 1993.  He complained of a fatigue feeling in his hips and spine following working long hours.  His earliest complaint to the VA regarding lumbar spine symptoms was his 1990 claim for service connection, but he admitted he had not sought treatment at that time.

The VHA Chief additionally opined that there is no medical evidence that a 'lumbar strain', which the Chief noted was a thoracic strain, could cause the Veteran's degenerative disc disease and sciatica (neurological manifestations).  The Board notes that the Veteran continuously denied radicular symptoms, including in 1993, prior to his 1994 injury.  

In sum, the evidence of record shows that the Veteran sustained a thoracic strain in 1962 in service was placed on light duty for two days.  He was discharged from service with a normal spine examination, and with no complaints of recurrent back pain.  The Board finds that the probative and credible evidence shows that the Veteran did not seek treatment for her low back pain for 31 years.  For all of those 31 years, the Veteran had a physically demanding job.  In 1993, he complained of bilateral hip pain and numbness, and low back/buttocks fatigue.  He denied radicular symptoms  In 1994, he suffered a lumbar spine slip and fall injury.  At that time he denied a prior history of low back pain.  He did not return to work following the 1994 injury.  From the 1994 injury onward, he sought intermittent treatment for his low back pain and sciatica.  The more probative evidence of record establishes that the Veteran's current spine disabilities (other than lumbar strain which is already service-connected) are unlikely to be related to his in-service injury, or his service-connected lumbar strain but are more likely a result of his post-service employment and injury.  The Board finds that the preponderance of the evidence weighs against the claim, and entitlement to service connection for lumbar spine disabilities other than service-connected lumbar strain is denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prostate Cancer

The Veteran asserts that he has prostate cancer as a result of his service, specifically, as a result of exposure to Agent Orange.  He asserts that he was exposed to Agent Orange during service at Fort Hood, Texas and the Aberdeen Proving Ground in Maryland.  In particular, he asserts that he believes he was exposed to Agent Orange in 1962-1963 at Fort Hood Texas while performing vehicle recovery duties as 123rd Maintenance Battalion.  He stated that he routinely went in and out of areas that had been defoliated with herbicides.  He noted that his service treatment records showed that he was frequently treated for rashes in service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for malignant tumors, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

The law provides a presumption of service connection for certain diseases, including prostate cancer, which become manifest after separation from service in veterans who served in the Republic of Vietnam during the period from January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e), see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Service in the Republic of Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of § 3.307(a)(6)(iii) to require a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

In January 2009, the National Personnel Records Center (NPRC) responded to the RO's request for information about the Veteran's service.  NPRC noted that there were no records of exposure to herbicides.  The coordinated with the US Army Center of Military History and verified that the 123rd Maintenance Battalion was located at Ford Hood, Texas from 1961 to 1962.  The U.S. Army historical records did not document the spraying, testing, transporting, storage or usage of Agent Orange at Fort Hood, Texas from 1961 to 1962.  In addition, they reviewed DoD's listing of herbicide spray areas and test sites outside of Vietnam and Fort Hood, Texas was not a listed location.  Therefore, they were unable to document that the Veteran was exposed to Agent Orange while stationed at Fort Hood, Texas.

In June 2009, the Veteran subsequently noted that he was in the Aberdeen Proving Ground in Maryland in the first half of 1962 for training for two months.  He noted that the facility was "known to have tested and stored herbicides including Agent Orange."

Verifying exposure to Agent Orange in locations other than the Republic of Vietnam during the Vietnam Era or along the demilitarized zone in Korea, the VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii directs that if the veteran provides approximate dates, location, and nature of the alleged exposure, then review of DoD's inventory of herbicide operations to determine whether herbicides were used as alleged, and email the C & P service with details for their review.  Information from DoD on Herbicide Tests and Storage outside of Vietnam is available at http://www.publichealth.va.gov/exposures/agentorange/locations/tests-storage/index.asp.  The information provided by DoD reveals that Agent Orange was tested on Poole's Island at Aberdeen Proving Ground in Maryland, in July 1969.  No additional testing or storage of tactical herbicides occurred at Aberdeen Proving Ground or Fort Hood Texas according to the DoD's information.

In April 2010, the RO requested information regarding Agent Orange exposure at Aberdeen Proving Grounds, for the period between April and June 1962.  The Defense Personnel Records Information Retrieval System (DPRIS) noted that U.S. Army history records did not document the spraying, testing, transporting, storage or usage of Agent Orange at Aberdeen proving Grounds, Maryland during the period from April to June 1962.  They reviewed the DoD listing of herbicide spray areas and test sites outside of Vietnam, and the Aberdeen Proving Grounds was not listed for that period.  As such, DPRIS was "unable to document that [the Veteran] was exposed to Agent Orange or other tactical herbicides while stationed at Aberdeen Proving Grounds, Maryland."

VA treatment records reveal that the Veteran was diagnosed with prostate cancer in July 2007.  He received private treatment from St. John's Cancer Center beginning in September 2007.  The private and VA medical records do not include any statements regarding the etiology of the Veteran's prostate cancer.  He was noted to have low risk prostate cancer, and he elected to undergo Palladium 103 prostate implant brachytherapy which completed in November 2007.  He had improved symptoms after treatment.

Service treatment records do not include complaints of genitourinary symptoms, or a diagnosis of any prostate disorder.  The Veteran did complaint of a rash of his extremities and "crotch," which was diagnosed as contact dermatitis in October 1962.  He had a popular rash on his "upper trunk" of an unknown etiology in July 1962.  In February 1963, he complained of a rash on his thighs which was noted to be toxic erythema and he was given Alpha Karin soap substitute and Aquaphor.  In June 1963, he again complained of a rash that had reoccurred for the past year.  This time the rash was on his chest.  He was asked with acne, and possibly other diagnoses but the handwriting is illegible.  During his September 1963 separation evaluation, the Veteran did not complain of a current rash or skin condition.  He had a normal skin evaluation.  In October 1963, the Veteran noted that his medical condition had not changed since his separation evaluation.

As an initial matter, the Board notes that service in Vietnam is not shown, and has not been argued by the Veteran.

The Board finds that the evidence is insufficient to establish that the Veteran was exposed to Agent Orange during his service in Texas and Maryland.  The RO attempted to verify the Veteran's statements of exposure to Agent Orange (or other tactical herbicide) while stationed at Fort Hood and Aberdeen Proving Grounds but the U.S. Army historical records and DoD's list of testing and storage areas for tactical herbicides did not include Fort Hood or Aberdeen Proving Grounds during the period the Veteran was stationed there.  The Veteran noted that he spent two months at Aberdeen Proving Ground for training, and that the area is known for to have stored and tested Agent Orange.  The Veteran is correct, Agent Orange was tested at Aberdeen Proving Ground in 1969, almost seven years after the Veteran was stationed at that location.  As such, this testing could not have impacted the Veteran's health.  As such, there is no credible evidence that the Veteran was exposed to tactical herbicides during his military service.  He has stated that he was in areas where defoliant was used, but his assumption that anything he witnessed being sprayed was a tactical herbicide such as Agent Orange is clearly so speculative as to not constitute credible evidence of exposure, particularly in light of the information of record establishing that Agent Orange was not tested at that facility until 1969.  Therefore, service connection is not warranted on a presumptive basis.  

With regard to the possibility of a grant of the claim on a basis other than exposure to Agent Orange, prostate cancer is not shown during service, nor is there any evidence to show that prostate cancer was manifested to a compensable degree within one year of separation from service.  Prostate cancer is not shown until 2007, which is about 44 years after separation from service, and there is no competent evidence to show that prostate cancer is related to the Veteran's service.  He has reported that his in-service rashes were an indication of herbicide exposure, but that has not been proven.  His rashes were noted to be contact dermatitis, acne and toxic erythema.  His records did not include complaints of genitourinary symptoms or diagnoses.  Accordingly, service connection is not warranted on a direct basis.  See 38 C.F.R. §§  3.303 , 3.307, 3.309.

To the extent the Veteran asserts that he has prostate cancer due to his service, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether or not the Veteran has prostate cancer that is related to service, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran's service treatment reports and post-service medical records have been discussed.  There is no opinion of record in support of the claim, and the Board has determined that exposure to Agent Orange is not shown.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Although the Board is sympathetic to his diagnosis of prostate cancer, the most credible evidence of record establishes that there were limited circumstances where herbicides were used in service, particularly in the U.S., and few service members were routinely exposed to these areas.  Thorough research was done to consider if the Veteran was exposed to herbicides, but the evidence does not support that herbicides were used during his service or that he served in areas that were previously sprayed.  Given the foregoing, the Board finds that the service personnel reports, and service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that prostate cancer was caused by his service.

Accordingly, the claim is denied.  There is no doubt to resolve.  See 38 U.S.C.A. § 5107(b); Gilbert supra., 55-57 (1991).


ORDER

Entitlement to service connection for lumbar spine disabilities (other than service-connected lumbar sprain) is denied.

Entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


